Case 4:19-cv-13792-MFL-MJH ECF No. 22 filed 09/17/20     PageID.316    Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

GEORGE GALAITSIS and
GIOANNIS J. SKARAKIS,

      Plaintiffs,                                       Case No. 19-cv-13792
                                                        Hon. Matthew F. Leitman
v.

BETA CAE SYSTEMS
INTERNATIONAL AG, et al.,

     Defendants.
__________________________________________________________________/

     ORDER DENYING DEFENDANT JENNIFER ATHANASIADIS’
              MOTION TO DISMISS (ECF No. 16)

      On September 17, 2020, the Court held a video hearing on Defendant Jennifer

Athanasiadis’ motion to dismiss. (See Mot. to Dismiss., ECF No. 16.) For the

reasons stated on the record, the motion is DENIED.1

      Athanasiadis shall file an Answer to the First Amended Complaint by no later

than October 8, 2020.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: September 17, 2020            UNITED STATES DISTRICT JUDGE

1
  It does not appear that Plaintiffs’ First Amended Complaint brings a tortious
interference claim against Jennifer Athanasiadis. However, to the extent that the
First Amended Complaint does raise such a claim against Athanasiadis, that claim
is DISMISSED for the reasons stated on the record during the motion hearing.

                                        1
Case 4:19-cv-13792-MFL-MJH ECF No. 22 filed 09/17/20      PageID.317   Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 17, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        2
